Citation Nr: 0525614	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  01-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2001 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  

In October 2003, the Board adjudicated certain issues, and 
remanded the remaining issues for further development.  The 
requested development has since been completed, and the case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The preponderance of the evidence shows that the 
veteran's current heart disorder was not present during 
service, was not manifested until many years after service, 
and is not related to active duty service or any incident 
therein.

3.  The veteran's heart disease was not caused or aggravated 
by a service-connected disability.

4.  The average pure tone hearing loss on authorized 
audiological evaluation in March 2005 was 35 decibels in the 
right ear and 42.5 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 90 
percent in the right ear and 90 percent in the left ear.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOCs and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in August 2001 and March 
2005 provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The March 2005 letter from the RO specifically 
advised him that he should submit any evidence which he had 
not previously provided.  Thus, the fourth element is 
satisfied.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  The veteran 
was not provided a complete VCAA letter until after the 
decision being appealed.  However, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded VA examinations that were 
based on a review of the veteran's medical history and 
provided the appropriate opinions on diagnosis and functional 
loss.  The RO obtained all relevant evidence identified by 
the veteran.  The record includes his current post service 
treatment records.  The veteran has had a hearing.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  In addition, the AOJ has fully 
complied with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Entitlement To Service Connection For Heart Disease.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).   The Board notes that the veteran has previously 
established service connection for headaches, rated as 30 
percent disabling; fragment wounds involving the neck muscle 
group XXIII, rated as 10 percent disabling; tinnitus, rated 
as 10 percent disabling; bilateral hearing loss, rated as 
noncompensably disabling; and a cyst around shrapnel injury, 
rated as noncompensably disabling.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran asserts on appeal that he is entitled to service 
connection for heart disease.  The veteran alleges that he 
incurred heart disease during his period of service, and that 
this contention is supported by medical opinions.

During a hearing held at the RO in August 2002, he testified 
that he was first diagnosed with heart disease about five 
years earlier.  When asked whether he had a heart condition 
on active duty, he stated "Not that I know of."  However, 
the veteran and his representative went on during the hearing 
to discuss a medical opinion rendered by the veteran's 
treating physician which was to the effect that the heart 
condition was related to service.  

The veteran's service medical records do not contain any 
indication that heart disease was present during service.  
The veteran's service medical records do not refer to 
complaints of or treatment for heart disease.  Although the 
veteran reported a complaint of chest pain in February 1969, 
this was accompanied by a productive cough and the only 
diagnosis was bronchitis.  A chest X-ray taken in service in 
February 1969 was interpreted as showing that the heart was 
normal.  In addition, the report of a medical examination 
conducted in June 1970 for the purpose of the veteran's 
separation from service shows that clinical evaluation of the 
heart, chest and vascular system was normal.  

There is no evidence that heart disease was manifest within a 
year after separation from service.  The veteran underwent a 
VA general medical examination in September 1970, and it was 
noted that cardiovascular examination was normal.  A chest X-
ray was also normal other than a finding of interstitial 
fibrosis which pertains to the lungs.  

Similarly, a chest X-ray taken in October 1991 was 
interpreted as showing no radiographic evidence of acute 
cardiopulmonary disease.  It was specifically stated that the 
heart size was within normal limits.

The earliest treatment records reflecting the presence of 
heart disease are from many years after separation from 
service.  The actual treatment records do not contain any 
indication that the heart disease is related to service.  On 
the contrary, the records contain histories which place the 
onset of symptoms of the heart disease as being many years 
after separation from service.  For example, a VA medical 
record dated in January 1999 shows that the veteran reported 
a seven month history of substernal chest pain, mostly when 
walking which was typical of angina.  He had recently been 
given nitroglycerine, but had not been using it.  It was 
noted that he had cardiac risk factors including smoking two 
packs a day for several years, hyperlipidemia, and a family 
history of a brother having a myocardial infarction.  The 
pertinet assessment was angina with positive thallium.  The 
record contained no mention of his period of service as 
having been a risk factor.  

The Board notes that the veteran is not competent, as a lay 
person, to assert that a relationship exists between his 
period of service and such disorder, that such disorder is 
etiologically related to his service- connected disorder 
disorders, or to otherwise assert medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has noted that the veteran has presented two 
medical opinions in support of his claim.  An opinion dated 
in July 2001 from VA physician D.R. states that the veteran 
did not have diagnosed coronary artery disease while in 
active duty, but soon thereafter suffered a myocardial 
infarction or "heart attack."  The physician stated that 
"I would argue that his CAD was present during his active 
military duty, although I doubt that his military duty is 
directly responsible for his arteriosclerosis."  In 
reviewing this opinion, the Board finds that it is not 
adequate to support the claim.  In this regard, the Board 
notes that the history of having a myocardial infarction 
shortly after service is completely unsubstantiated.  An 
opinion based on an innacurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet. App. 200 
(1994).    

The veteran has also presented an opinion dated in July 2000 
from another VA physician, L.H., which contains the following 
comments:

His father, mother, brother and sister all had 
myocardial infarctions or coronary bypass surgery 
before the age of 50.  Given the strong family 
history, [the veteran] most likely has had coronary 
artery disease for the majority of his life, 
possibly before and while he served in the army.  
Unfortunately, during the time he served in the 
army, it is not known if in fact he did have 
coronary artery disease because no studies were 
done, although it is highly suspicious given his 
history.  

The Board finds that this opinion is also insufficient to 
support the claim.  Although the examiner indicated that it 
was possible that the veteran's current heart problems were 
related to service, the statement is not enough to support 
the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).   

On the other hand, a VA examination report dated in March 
2005 weighs against the claim.  The report reflects that the 
VA examiner reviewed the veteran's medical records.  
Following physical examination, the diagnoses were (1) 
ischemic heart disease status post coronary artery 
angioplasty with three stents; (2) hypertension; (3) 
peripheral vascular disease, status post left carotid 
endarterectomy; and (4) the veteran is unable to do treadmill 
test because of his chronic obstructive pulmonary disease and 
recent chronic obstructive pulmonary disease exacerbation 
requiring hospitalization.  His estimated METs are 4-5.  

In an addendum dated in June 2005, the examiner made the 
following comments:

The veteran was in the service from 1968 to 1970, 
which was 35 years ago, at age 22.  He was 
discharged from the service with no evidence of 
heart disease.  The veteran's C-file was reviewed 
and it is unlikely that coronary artery disease in 
2005 [could] be related to his [service] from 35 
years ago.  The veteran most likely did not have 
coronary artery disease at age 20 or 22 or before 
entering service.  Therefore, his coronary artery 
disease was not aggravated by the service.    

The Board finds that this opinion, which clearly weighs 
against the claim, is the most credible opinion of record.  
The examiner based the opinion on an accurate understanding 
of the veteran's medical history, and the opinion is 
consistent with the service medical records, which are 
negative for heart disease, and the lack of post service 
diagnosis of heart disease for many years after service.  The 
Board also notes that there is no basis for concluding that 
the heart disease was caused or aggravated by the veteran's 
service connected disabiities.  No medical opinion has been 
offered to support such a theory.  

In summary, the preponderance of the evidence shows that the 
veteran's current heart disorder was not present during 
service, was not manifested until many years after service, 
and is not related to active duty service or any incident 
therein.  Accordingly, the Board concludes that heart disease 
was not incurred in or aggravated by service, may not be 
presumed to have been incurred in service, and was not 
proximately due to or the result of a service-connected 
disability.  

III.  Entitlement To An Increased (Compensable) Rating
 For Bilateral Hearing Loss.

The veteran contends that his hearing loss is severe enough 
to warrant a compensable rating.  He asserts that he has 
difficulty understanding conversation in a crowd or when 
there is other background noise.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  ``Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately. 

On the authorized VA audiological evaluation in March 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
45
45
LEFT
35
30
25
55
60

The average pure tone hearing loss was 35 decibels in the 
right ear and 42.5 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 90 
percent in the right ear and 90 percent in the left ear.  The 
Board notes that comparable, but slightly less severe 
findings were noted on a VA audiology examination in April 
2000.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination correspond 
to category II, and the scores for the left ear correspond to 
category II.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 
noncompensable rating.  In addition, an exceptional pattern 
of hearing loss which would warrant evaluation under 
38 C.F.R. § 4.86 is not shown.  Accordingly, the Board 
concludes that the criteria for a compensable disability 
rating for bilateral hearing loss are not met.


ORDER

1.  Service connection for heart disease is denied.

2.  An increased (compensable) rating for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


